Plaintiffs in error, B.M. and George Billings, were jointly tried and convicted on an information charging that they did keep a place in the city of Enid, with the felonious intent and purpose of selling intoxicating liquors. To reverse the judgments rendered in accordance with the verdict, an appeal was perfected by filing in this court, on July 17, 1917, a petition in error with case-made attached.
In the case of Proctor v. State, 15 Okla. Cr. 338,176 P. 771, the statute upon which the prosecution in this case was based was held unconstitutional and void. For the reasons stated in the opinion in the Proctor Case, the judgments appealed from are reversed.